    

CONFIDENTIAL TREATMENT

INTERNATIONAL COAL GROUP, INC. HAS REQUESTED THAT THE

MARKED PORTIONS OF THIS DOCUMENT BE ACCORDED

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE

SECURITIES EXCHANGE ACT OF 1934

Exhibit 10.35

LOADOUT LLC

TO

ELK RIDGE, INC.

PREPARED: JULY 7, 2005

LESSOR: LOADOUT LLC

LESSEE: ELK RIDGE, INC.

DATE OF LEASE: JULY 7, 2005

TABLE OF CONTENTS TO COAL FACILITY LEASE AND OPERATING AGREEMENT

 

ARTICLE (1):    TERM AND NATURE OF AGREEMENT    2 ARTICLE (2):    FACILITY
OPERATIONS    4 ARTICLE (3):    PAYMENTS    8 ARTICLE (4):    RELATIONSHIP OF
PARTIES    10 ARTICLE (5):    INDEMNIFICATION AND INSURANCE    10 ARTICLE (6):
   REPRESENTATIONS AND WARRANTIES    13 ARTICLE (7):    DEFAULT AMD TERMINATION
   14 ARTICLE (8):    PROHIBITION AGAINST ASSIGNMENT, SUBCONTRACTING AND
TRANSFER OF OWNERSHIP    17 ARTICLE (9):    CONTRIBUTIONS, TAXES, FEES AND
LICENSES    18 ARTICLE (10):    DISPUTE SETTLEMENT AND ARBITRATION    18
ARTICLE (11):    MISCELLANEOUS    20

 

  Elk Ridge, Inc. (7/7/05)   1



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

COAL FACILITY LEASE AND OPERATING AGREEMENT

THIS COAL FACILITY LEASE AND OPERATING AGREEMENT (this “Agreement”), is made and
entered into this 7th day of July, 2005, by and between LOADOUT LLC, a Delaware
limited liability company (“Lessor”), and ELK RIDGE, INC., a Kentucky
corporation (“Lessee”) .

WITNESSETH:

WHEREAS, Lessor is the owner of a coal facility more particularly described on
Exhibit A attached hereto, and roughly five miles of trackage, located on Caney
Creek in Knott and Floyd Counties, Kentucky near the community of Wayland,
Kentucky, all as more particularly identified on the map attached hereto as
Exhibit B (the “Facility”); and

WHEREAS, Lessor intends to lease the Facility to Lessee pursuant to this
Agreement;

WHEREAS, Lessor and CSX Transportation (“CSXT”) have entered into an agreement
to authorize the rehabilitation of a rail siding connected to the CSXT railway
to facilitate service to Lessee by providing rail service to the Facility, and
Lessee shall enter into a Service Agreement (the “Service Agreement”) with CSXT
regarding rail service to the Facility; and

WHEREAS, Lessee intends to utilize the Facility to load coal mined from the
properties of Penn Virginia Operating Co., LLC, an affiliate of Lessor
(“Affiliate Coal”), as well as coal mined from properties of others (“Adverse
Coal”) into trains for transportation to market via the CSXT rail transportation
system.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and intending to be legally bound, the parties hereto agree as follows;

ARTICLE I—TERM AND NATURE OF AGREEMENT

Section 1.1—Lease of Facility. That for and in consideration of the sum of
[    *    ] cash in hand paid by Lessee unto Lessor, the receipt and sufficiency
of which is hereby acknowledged, and in further consideration of the minimum
rentals and shipment royalties to be paid by Lessee to Lessor as hereinafter
stipulated, and of the covenants, provisions, stipulations and agreements
hereinafter contained on part of Lessee to be kept, performed and observed,
Lessor hereby exclusively leases to Lessee, and Lessee hereby leases from
Lessor, the Facility for the purposes of handling, preparing, storing, blending,
loading and/or shipping certain coal mined by Lessee or others and certain coal
designated by Lessor, from time to time, subject to and upon the terms and
conditions set forth in this Agreement.

 

  Elk Ridge, Inc. (7/7/05)   2



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Section 1.2—Ingress and Egress. Lessor hereby grants to Lessee the non-exclusive
right of ingress and egress to and from the Facility over existing roadways, or
extensions thereof, located on property owned or controlled by Lessor and/or its
affiliates as shown on Exhibit B attached hereto. All of such roadways and
extensions thereof shall for purposes of this Agreement be considered part of
the “Facility” as defined above. Such rights of ingress and egress are granted
only to the extent Lessor has the right to grant the same. Lessor and Lessee
agree to cooperate with each other and any other persons with the right to use
the roadways, or extensions thereof, to coordinate and plan the use of the roads
so as to minimize the interference with each other’s operations. The cost of
maintaining and repairing the roadways or extensions thereof used for ingress
and egress to and from the Facility shall be shared on a pro-rated basis by
Lessor, Lessee and any other persons with the right to use such roadways or
extensions thereof.

Section 1.3—Term. This Agreement will take effect as of                     
2005, and shall continue for an initial period of ten (10) years (“Initial
Term”) . If Lessee is in compliance with all terms and conditions of this
Agreement and Lessee, together with any of its owners or other affiliated
entities, is in compliance with all terms and conditions of any additional lease
or other agreement in effect with 3. Lessor at the time of the expiration of the
Initial Term, then Lessee may renew this Agreement, subject to the same terms
and conditions herein stated, for an additional five (5) year term by giving
Lessor written notice of Lessee’s intention to renew this Agreement at least
three (3) months prior to expiration of the Initial Term.

Section 1.4—Investigation of Facility. Lessee acknowledges that it has full and
complete responsibility for making its own independent inspection, investigation
and evaluation of the Facility (including, without limitation, roadways and
extensions thereof) to determine existing conditions, limitations of the areas
involved, equipment necessary to conduct and complete operations, and laws
affecting performance hereunder. Lessor makes no implied or express warranty or
representation whatsoever

 

  Elk Ridge, Inc. (7/7/05)   3



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

concerning the Facility, and Lessee covenants and agrees that no representations
or warranties whatsoever, express or implied have been made by or on behalf of
Lessor or its employees, agents or representatives regarding the Facility
(including, without limitation, roadways and extensions thereof), its condition,
its fitness for a particular purpose, the use or operation that may be made
thereof or the income that may be derived therefrom. Lessor shall in no event
assume or be liable for any loss Lessee under this Agreement. Lessor does not
assume responsibility or liability for the present or future condition of the
Facility (including, without limitation, roadways and extensions thereof), and
Lessor shall not be liable to Lessee for any damage to or destruction of the
Facility (including, without limitation, roadways and extensions thereof) or
Lessee’s property or the property of any other person which occurs within, on or
at the Facility (including, without limitation, roadways and extensions
thereof).

ARTICLE II—FACILITY OPERATIONS

Section 2.1—Maintenance. Except as expressly otherwise set forth below for those
certain items set forth on Exhibit C attached hereto, Lessee shall, at all times
during the term hereof, including, without limitation, any idle times or times
when the Facility is not in active operation, and at its sole cost and expense,
maintain and keep secure the Facility and the structures, fixtures and equipment
situated thereon, and make all repairs thereto, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen and
unforeseen, so as to keep the Facility and the structures, fixtures and
equipment thereon in a general condition equal to or exceeding the condition
existing at the date on which the Facility is fully operational, subject to
normal wear and tear. All repairs, replacements and renewals shall be equal in
quality and class to the original work. Lessor shall not be required to
maintain, alter, repair, rebuild or replace the Facility or any of the
structures, fixtures and equipment thereon, or any of the roadways or rail
trackage in any way; provided, however, that Lessor does agree that for a one
(1) year period beginning on the date the Facility is first available for
operation, it will repair or replace those certain used major component parts
listed on Exhibit C that it has provided for the Facility, unless the need for
repair or replacement is due to Lessee’s negligence (such as failing to do
routine maintenance, lubrication, etc.) . All repairs, replacements and renewals
shall immediately become and shall remain the property of Lessor and shall be
part of the Facility. Lessee shall obtain prior written approval of Lessor

 

  Elk Ridge, Inc. (7/7/05)   4



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

before commencing any maintenance or replacement activities that are not in the
ordinary course of business, or before constructing any additional structures,
fixtures and equipment at the Facility. The Facility is and shall remain the
property of Lessor.

Section 2.2—Expenses of Operations. Any and all costs, expenses and liabilities
accruing or resulting from Lessee’s operations at the Facility, including,
without limitation, security during non-operating hours, shall be borne solely
by Lessee.

Section 2.3—Method of Operations. Lessee shall conduct its operations at the
Facility in a careful, skillful and workmanlike manner in accordance with
recognized modern methods and practices so as to secure the most efficient
handling, blending and shipping of coal as possible, and in compliance with all
applicable federal, state and local laws, regulations and ordinances, as well as
the Service Agreement. Lessee shall be solely responsible for the scheduling of
rail cars and other communication with CSXT for the providing of rail cars and
railroad services to the Facility and shall be solely responsible for all
charges related to such rail cars and services provided by CSXT or others.

Section 2.4—Handling and Shipping of Coal to Lessor. Subject to (i) the delivery
of coal to the Facility, (ii) reasonable coordination of such coal with Lessee’s
delivery and shipping schedules and (iii) events beyond the reasonable control
of Lessee, Lessee shall prepare, handle and/or blend and/or load and ship coal
designated by Lessor from time to time at the Facility. Lessee shall make the
same payments under Article III of this Agreement to Lessor for such coal
designated by Lessor from time to time and shipped from the Facility as it does
for other coal shipped from the Facility. Lessee shall be entitled to charge a
shipment fee that does not exceed its [    *    ] from the entity requesting
shipment of the coal designated by Lessor. Lessee shall operate the Facility so
as to give reasonable priority to all such coal designated by Lessor from time
to time, and Lessee shall handle and/or blend and/or load and ship such coal
designated by Lessor from time to time so as to achieve the required
specifications and shipping schedules for such coal, provided that such
requirement does not unreasonably interfere with Lessee’s operations.

Section 2.5—Refuse Disposal. Lessee shall dispose of all refuse produced or
generated at the Facility promptly in

 

  Elk Ridge, Inc. (7/7/05)   5



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

accordance with all federal, state and local laws, regulations and ordinances,
including, without limitation, all associated reclamation responsibilities in
the permitted disposal areas. Lessor shall have no obligations or
responsibilities to provide any land or property for a refuse disposal site and
all such disposal obligations and responsibilities shall be fulfilled by Lessee
at its sole cost and expense.

Section 2.6—Electric Power, Telephone Service and Utilities. Lessee shall, at
its sole cost and expense, be responsible for all electricity used at the
Facility and for all charges for telephone service and other utilities and shall
maintain electric power, telephone service and such other utilities thereto.
Upon Lessor’s request, at the expiration or termination of this Agreement,
Lessee shall promptly assign to Lessor such of Lessee’s rights under any
agreements that exist between Lessee and the power company or any other utility
providing service to the Facility.

Section 2.7—Inspection. Lessor shall have the right to inspect the Facility and
the work performed thereon by Lessee at any and all reasonable times.

Section 2.8—Permits and Bonds. Lessee shall diligently work to obtain the
transfer of all of the permits shown on Exhibit D (collectively, the “Permits”)
into Lessee’s name as soon as can practicably be done after notice from Lessor,
at Lessee’s expense. Lessee agrees to substitute its bonds for the Permits.
Lessee shall be responsible for obtaining all other permits, bonds, licenses and
other agreements required for it to operate the Facility.

In the event that Lessee does not (i) transfer of all of the Permits into its
name and acquire bonds for the Permits within ninety (90) after notice from
Lessor or (ii) obtain all other permits, bonds, licenses and agreements required
to operate the Facility as soon as practicable, but in no event later than one
hundred eighty (180) days from the date of the execution of this Agreement, then
Lessor may, at its option, terminate this Agreement by serving written notice
thereof to Lessee. If, however, Lessee has been diligent in its efforts to have
the Permits transferred and the transfer of the Permits is being held up through
no fault of Lessees, then Lessor will give this due consideration. During the
period when Lessee is operating the Facility prior to the transfer of the
Permits, Lessee shall be bound by all terms and conditions of the Permits and
their bonds, maintain responsibility and liability therefore, perform all work

 

  Elk Ridge, Inc. (7/7/05)   6



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

in accordance therewith and pay all fines, fees and assessments issued with
regard to the Permits. Lessee shall also file all reports and notices necessary
to maintain the Permits, properly establish and serve notice of its exclusive
responsibility for the Facility’s operation and properly establish its exclusive
responsibility for the health and safety of Lessee’s employees.

Upon the expiration, termination or cancellation of this Agreement, Lessor may
elect to (i) require Lessee to transfer to Lessor or Lessor’s designee any and
all permits and licenses, including the Permits and the Service Agreement, that
Lessee holds for the Facility, without payment therefore, such transfers to be
made at the expense of Lessor, (ii) require Lessee to complete its reclamations
obligations under the Permits after Lessor has had 180 days to remove such of
the Facility as it may elect to recover, or (iii) require Lessee to immediately
commence reclamation activities, including the removal of the Facility as
required to be removed under the Permits, with salvage proceeds of the Facility
going to Lessee to offset any costs associated therewith. Upon election
(i) above, Lessee shall promptly take all actions and execute all agreements and
instruments necessary to transfer the Permits. The above notwithstanding, Lessor
acknowledges that if this Agreement terminates or expires and Lessor either
operates the Facility itself, or leases or contracts the Facility to a third
party, then Lessee would not be expected to retain the Facility permits in its
name. Upon the transfer of such permits and licenses to Lessor or its designee,
any bonds of Lessee shall be replaced.

Section 2.9—Compliance With Laws; Environmental Obligations. Lessee covenants
and agrees that in connection with its operations and related activities at the
Facility under this Agreement it will comply with any and all federal, state and
local laws now enacted or which may be hereinafter enacted and any and all
rules, regulations and orders promulgated thereunder governing Lessee’s
operations on or with respect to the Facility. In addition to all other
obligations of Lessee set forth elsewhere in this Agreement, Lessee hereby
agrees to indemnify, defend and hold Lessor and other assigns of Lessor harmless
from and against all liability in any way arising out of, connected with or
related to the non-compliance by Lessee with any law, rules, regulation or order
governing Lessee’s operations on or with respect to the Facility,, Copies of all
permits, inspection reports, notices to comply, compliance, non-compliance or
other orders issued by any governmental authority shall, upon request, be made
available by Lessee to Lessor for inspection and copying. It is expressly
understood and agreed that the covenants,

 

  Elk Ridge, Inc. (7/7/05)   7



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

obligations and agreements of Lessee as provided in this Section 2.9 shall
survive the cancellation, forfeiture, expiration or termination of this
Agreement.

Without limitation of the foregoing, Lessee recognizes the importance of
environmental protection and the necessity for proper ecological balance and, to
further these objectives, Lessee agrees to conduct with utmost caution all of
its operations under this Agreement, for the purpose of, as nearly as possible,
preserving or improving conditions as they previously existed by minimizing any
adverse alteration of the topography and interfering with, polluting, or
impeding water courses as little as possible. Lessee further agrees, in order to
promote these objectives, that at the expiration or termination of this
Agreement, and in addition to all other terms and conditions thereof, it will
leave the Facility in a clean and sanitary condition, free of debris, and shall
be responsible for compliance with all environmental laws and regulations now in
effect or hereafter enacted affecting the Facility (including retroactive
regulations) or any activity carried on by Lessee thereon, regardless of whether
any such laws or regulations impose liability of such condition or activity on
Lessor as owner of the Facility.

ARTICLE III—PAYMENTS

Section 3.1—Minimum Rental and Shipment Royalty.

a. During the term of this Agreement, on or before the 25th day of each month,
on account of the previous month, Lessee shall pay to Lessor by wire transfer of
immediately available federal funds to such account as Lessor may designate, or
to such other account or by other method as Lessor may from time to time
designate, the greater of (i) a shipment royalty (a “Shipment Royalty”) equal to
(x) [    *    ] per ton on each and every ton of Affiliate Coal and Adverse Coal
shipped through the Facility during such previous month plus (y) [    *    ] per
ton on each and every ton of coal owned by [            *            ] shipped
through the Facility in accordance with the Throughput Agreement dated as of the
date hereof between [            *            ] and Lessee during such previous
month or (ii) a monthly minimum rental equal to [    *    ] (the “Monthly
Minimum Rental”). The Monthly Minimum Rental shall be first due and payable on
the 25th day of the fourth month following the operational date of the Facility.

 

  Elk Ridge, Inc. (7/7/05)   8



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

b. Each month’s Shipment Royalty shall be credited against the Monthly Minimum
Rental so that no minimum Monthly Minimum Rental shall be due for any month
where the Shipment Royalty equals or exceeds the Monthly Minimum Rental. In any
month where the Shipment Royalty falls short of the Monthly Minimum Rental, the
difference between the Monthly Minimum Rental paid and the Shipment Royalty due
for that month shall be credited to Lessee’s account for subsequent months.
Lessee shall then have the right to ship, without paying any Shipment Royalty,
such quantities of coal as would produce, at the royalty rates prevailing at
that time, a Shipment Royalty equal to that credit. In no event will Lessee pay
less during any month than the Monthly Minimum Rental. The right of recoupment
may be exercised at any time during the period which includes the calendar year
during which the payment is made plus the following calendar year. However, the
right of recoupment shall expire upon the expiration or termination of this
Agreement.

Section 3.2—Records Relating to Payments; Reports; Audits. Lessee shall send
appropriate documentation and records with each payment to Lessor showing
shipping records, weights, customers, calculation methods utilized and any other
information requested by Lessor. Lessee shall keep accurate and correct books of
accounting and records showing, without limitation: (a) all Affiliate Coal and
Adverse Coal shipped from the Facility; and (b) all coal designated from time to
time by Lessor shipped from the Facility. Such books and records shall be
available for inspection by Lessor and its representatives at the offices of
Lessee at all times during regular business hours for the purpose of auditing
and verifying the information sent along with payments from Lessee to Lessor.

Section 3.3—Determination of Weights. The weights of coal prepared, handled,
blended, loaded and/or shipped from the Facility hereunder shall be determined
by printouts of weights generated automatically at the Facility as part of the
Facility’s certified batch load capabilities or certified truck scales in the
case where coal is trucked out of the Facility. Lessee agrees to transmit to
Lessor this information within three business days after the end of each
calendar month. Lessee shall be responsible for maintaining copies of all such
records of weights and keeping the batch load out calibrated and maintained at
all times in proper operating order. Lessor reserves the right at all normal
business times to observe the weighing of coal at the Facility and the
development of printouts of such weights. Lessor shall have the right to request
calibration of such weighing system from time to time during the term of this

 

  Elk Ridge, Inc. (7/7/05)   9



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Agreement, and Lessee shall maintain the weighing system in accordance with ASTM
standards and all other standards for measurement set out by the railroad
companies for intestate commerce.

ARTICLE IV—RELATIONSHIP OF PARTIES

Section 4.1—Independent Contractor. It is expressly agreed and understood that
Lessee shall perform all work arising from or relating to this Agreement as an
independent contractor. Lessee shall exercise exclusive direction and control
over its work force and labor relations policies and direct the manner, method
and mode of performance in all other aspects of all work arising from or
relating to this Agreement by Lessee. Lessee shall not represent or hold itself
out as an affiliate, subsidiary, partner, joint venturer, representative or
agent of Lessor.

Section 4.2—Labor Relations. Lessee shall exercise complete and exclusive
control over and responsibility for all aspects of hiring, employment,
supervision, direction, hours, working conditions, compensation, discipline and
discharge for all individuals engaged to carry on work arising from or relating
to operations to be performed under this Agreement. Lessee shall comply with all
present and future federal, state and local ordinances, rules and regulations
pertaining to the duties and obligations arising out of the employer/employee
relationship, including, but not limited to, unemployment compensation, social
security, withholding taxes, state workers’ compensation, wage and hours laws,
wage payment and collection laws, federal and state safety laws, occupational
disease compensation and all other applicable rules and regulations promulgated
under such laws. Lessee shall maintain supporting records showing evidence of
its compliance with the requirements set out in this Section 4.2, make records
available to Lessor for inspection upon request, and certify to Lessor on a
quarterly basis in writing that it has complied with this Section 4.2.

ARTICLE V—INDEMNIFICATION AND INSURANCE

Section 5.1—Indemnification.

(a)  Lessee shall indemnify, defend and hold harmless Lessor, its affiliated
companies and assigns and lessees, as well as their officers, directors,
employees and agents, from and against, any and all claims, demands, suits,
proceedings, judgments, losses, liabilities, damages, obligations, civil
penalties, costs and expenses of every kind (including, without

 

  Elk Ridge, Inc. (7/7/05)   10



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

limitation, reasonable attorney’s fees) (“Damages”), regardless of when made,
arising from or growing out of or in connection with any of the following
(i) any operations, work or other act done by Lessee in, on or about the
Facility or any part thereof or upon the adjacent properties; (ii) any use,
non-use, possession, occupation, condition, operation, maintenance or management
by Lessee of the Facility or any part thereof or upon the adjacent properties;
(iii) any negligence on the part of Lessee or any of its agents, contractors,
servants, employees or invitees (other than Lessor or any of its officers,
directors or agents); (iv) any accident, injury (including death) or damage to
any person or property (including loss of use) occurring in, on or about the
Facility or any part thereof during the term of this Agreement; or (v) any
breach of or default in the performance by Lessee of any covenant, agreement or
obligation to be performed or complied with by Lessee under this Agreement,
including, without limitation, Lessee’s obligations to comply with and perform
under any agreement(s) for rail trackage entered into between Lessor and CSXT or
any other entity.

(b)  Lessee’s indemnity obligations under this Agreement shall survive the
cancellation, termination or expiration of this Agreement.

Section 5.2—Insurance. Lessee shall maintain at its sole cost and expense, and
shall require any subcontractors it may engage to perform any work at the
Facility to maintain, at all times during the term of this Agreement, the
insurance coverages set forth below with full policy limits applying, but not
less than as stated:

(a)  Comprehensive general public liability, pollution coverage and property
damage insurance with each underlying limit being not less than One Million
Dollars ($1,000,000.00) in respect of bodily injury to or death of one person,
Two Million Dollars ($2,000,000.00) in respect of bodily injury to or death of
more than one person in any one occurrence, and in an amount of not less than
Two Million Dollars ($2,000,000.00) in respect of damage to, pollution or
destruction of property.

(b)  Employer’ s liability insurance protecting against employee claims for
bodily injury, actions outside the scope of the Workers’ Compensation immunity
and all other employee claims against employers with each underlying limit being
not less than One Million Dollars ($1,000,000.00) per person and Two Million
Dollars ($2,000,000.00) for each occurrence.

 

  Elk Ridge, Inc. (7/7/05)   11



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

(c)  Fire, property damage, extended and all risks coverage for all buildings
and structures comprising the Facility for the replacement value of such
buildings and structures, as well as for all coal located at or adjacent to the
Facility in an amount not less than Five Million Dollars ($5,000,000.00).

(d)  Automobile bodily injury liability insurance in the same bodily injury
liability limits as set forth in (a) above, and automobile property damage
liability insurance in an amount of not less than One Million Dollars
($1,000,000.00).

(e)  Lessee shall obtain excess/umbrella insurance in the amount of Five Million
Dollars ($5,000,000), if requested by Lessor.

(f)  Workers’ Compensation insurance, occupational diseases insurance, including
federal and state Black Lung coverage, unemployment compensation and all other
insurance coverage for occupational injury, disease or hazards as required by
the laws and regulations applicable to and covering employees of Lessee engaged
in the performance of work under this Agreement.

Lessee’s obligations to obtain and maintain the insurance coverage stated in
this Section 5.2 shall not be construed in any way to limit Lessee’s obligations
under this Agreement, including Lessee’s obligation to indemnify Lessor as
provided elsewhere under this Agreement, but shall serve as additional security
therefor. In the event the Facility is damaged by fire, unless Lessor agrees to
accept the full insurance proceeds in lieu of rebuilding, Lessee shall use all
such insurance proceeds to rebuild the Facility as promptly as possible in
accordance with the original design criteria as modified by the actual
construction of the Facility, and Lessee shall submit to Lessor for approval the
plans for such reconstruction, including the name of the proposed contractor who
shall complete such reconstruction. If the Facility cannot be reconstructed in
six (6) months following the damage, then, without limiting Lessor’s rights as
set forth above concerning its acceptance of insurance proceeds in lieu of
rebuilding, Lessor may accept the full insurance proceeds and terminate this
Agreement.

Section 5.3—Form of Insurance. All of the insurance coverages required under
Section 5.2 above shall be obtained from a reputable insurer who is licensed to
do business in the Commonwealth of Kentucky. All policies or certificates of
insurance obtained by Lessee under this Agreement (other than the policies
required by Section 5.2 (f)) shall name Lessor as an additional insured, shall
contain a provision for notice to

 

  Elk Ridge, Inc. (7/7/05)   12



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Lessor of any overdue or unpaid insurance premium, shall include an assumption
of contractual obligations clause specifically referencing this Agreement and
shall provide for thirty (30) day advance written notice to Lessor of any
proposed cancellation or substantial change in coverage. In addition, every
insurance policy required under Section 5.2 (other than pursuant to clause
(f) thereof) above shall contain a waiver of subrogation by the insurer against
Lessor, its owners, affiliates and subsidiaries. Each policy of insurance
required hereunder shall be written as an “occurrence” contract unless the
policy is available only on a “claims made” basis, in which case Lessee shall
continue such insurance policy after termination of this Agreement for a period
of three (3) years.

Section 5.4—Proof of Insurance Coverage. Lessee shall furnish to Lessor copies
of all certificates evidencing the insurance coverages required by Section 5.2
above, including, but not limited to, copies of any bonds which may be required
for such coverage, prior to commencing any operations at the Facility under this
Agreement, and thereafter upon request by Lessor.

Section 5.5—Payment of Premiums. Lessor has the right (but not the obligation),
in its sole discretion, to pay any overdue premium for the insurance coverages
required to be obtained by Lessee under Section 5.2 above, or to take out and
maintain such insurance coverages and collect the cost of any such coverage from
Lessee by sending Lessee an invoice therefor. Lessee specifically agrees and
acknowledges that its inability, failure, neglect or refusal to carry, maintain
and keep current at all times during the term of this Agreement any insurance
coverage required in Section 5.2 above, or its inability, failure, neglect or
refusal to be and remain at all times during the term of this Agreement a
subscriber of self-insurer in good standing with Kentucky’s Workers’
Compensation Fund, federal and state Black Lung funds or any other occupational
disease and disability insurance fund, shall constitute a material breach of
this Agreement which gives Lessor the right, in its discretion, to terminate
this Agreement pursuant to Section 7.1 below.

ARTICLE VI—REPRESENTATIONS AND WARRANTIES

By Lessee:

Section 6.1—Financial Condition of Lessee. Lessee represents and warrants to
Lessor that it has and will continue to have throughout the term of this
Agreement sufficient working capital equipment and skilled personnel to permit
it to operate the Facility and perform its obligations under this Agreement,

 

  Elk Ridge, Inc. (7/7/05)   13



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

including, but not limited to, the capacity to prepare, handle, blend and/or
load and ship at least [    *    ] tons of coal per month.

Section 6.2—Legal Capacity. Lessee represents and warrants to Lessor that Lessee
is a corporation, duly organized, validly existing and in good standing under
the laws of the Commonwealth of Kentucky and has all requisite power and
authority to carry on its business as now being conducted and to execute and
deliver this Agreement and to consummate the transactions contemplated herein.

Section 6.3—Legal Proceedings. Lessee represents and warrants to Lessor that
neither Lessee, nor any of its assets, are subject to any judgment, order, writ,
decree, citation or injunction, and Lessee is not a party to any judicial,
administrative, investigation or arbitration proceeding, now pending, or to the
best of its knowledge, threatened, which could have a material adverse impact on
the ability of Lessee to perform its obligations under this Agreement.

Section 6.4—No Hazardous Waste. Lessee represents and warrants to Lessor that it
will not store, dispose of or otherwise handle any hazardous or otherwise
illegal waste or substance at the Facility, except in full compliance with
applicable law.

By Lessor:

Section 6.5—Good Title; Disclaimer of Other Warranties . It is specifically
understood and agreed that Lessor makes no warranties or covenants, express or
implied, with respect to Lessor’s title to the Facility, other than Lessor’s
warranty to Lessee of Lessor’s right to lease the Facility to Lessee pursuant to
this Agreement.

Section 6.6—Legal Capacity. Lessor represents and warrants to Lessee that Lessor
is a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority to carry on its business as now being conducted and to execute and
deliver this Agreement and to consummate the transactions contemplated herein.

ARTICLE VII—DEFAULT AMD TERMINATION

Section 7.1—Default. If at any time:

 

  Elk Ridge, Inc. (7/7/05)   14



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

(a)  Lessee shall fail to pay as and when due any of the Monthly Minimum
Rentals, Shipment Royalties or other sums of money required to be paid by Lessee
to Lessor under the terms of this Agreement and any such failure continues for a
period of ten (10) calendar days after written notice of such failure shall have
been given by Lessor to Lessee,

(b)  Lessee shall fail to perform, shall be guilty of a breach of, or shall be
in default of the performance of, anyone or more of the other material terms,
conditions, covenants, stipulations and agreements of this Agreement relating to
matters other than the payment of money, including, without limitation, any of
the following failures, breaches, violations or defaults: (1) failure to pay or
perform all obligations and liabilities of Lessee pursuant to the Service
Agreement; (2) failure to maintain repair and operate the Facility as set forth
in Section 2.1 above; (3) failure to obtain the written approval of Lessor prior
to commencement of maintenance or repair outside the ordinary course of business
or the construction of additional structures at the Facility in accordance with
Section 2.1 above; (4) failure to pay for the expenses of operation of the
Facility in accordance with Section 2.2 above; (5) failure to conduct operations
at the Facility in a careful, skillful and workmanlike manner according to
approved and modern methods and practices as set forth in Section 2.3 above;
(6) failure to prepare, handle, blend, load and/or ship coal designated by
Lessor as set forth in Section 2.4 above; (7) failure to promptly and lawfully
dispose of refuse when refuse is produced or generated at the Facility as set
forth in Section 2.5 above; (8) failure to pay for electric power, telephone
service and other utilities used at the Facility in accordance with Section 2.6
above; (9) failure to allow Lessor access to the Facility for inspections as set
forth in Section 2.7 above; (10) failure to obtain the transfer of the Permits
into Lessee’s name or the failure to obtain all permits, bonds and licenses
required for the operation of the Facility as set forth in Section 2.8 above;
(11) failure to conduct operations and activities at the Facility in accordance
with all laws, rules and regulations, including, without limitation,
environmental obligations as set forth in Section 2.9 above; (12) failure to
send any records, reports and weights required to be sent with payments to
Lessor or to properly maintain such , books, records, etc. as set forth in
Sections 3.2 and 3.3 above; (13) failure to represent Lessee’s relationship to
Lessor as being anything other than owner and independent contractor as required
by Section 4.1 above; (14) failure to exercise complete and exclusive control
over Lessee’s employment activities and to comply with all laws,

 

  Elk Ridge, Inc. (7/7/05)   15



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

rules, regulations and orders governing Lessee’s employment activities;
(15) failure to indemnify, defend and hold Lessor harmless from and against all
Damages as required by Section 5.1 above; (16) failure to obtain and maintain
insurance coverages, provide certificates thereof to Lessor, pay the premiums
thereon or comply with the form of coverage provisions as set forth in Sections
5.2, 5.3, 5.4 and 5.5 above; (17) failure to maintain sufficient working
capital, equipment and skilled personnel to operate the Facility and perform its
obligations hereunder as set forth in Section 6.1 above; (18) failure to
maintain its status as a corporation in good standing as set forth in
Section 6.2 above; (19) allowing the storage, disposal or handling of any
hazardous or illegal waste or substance at the Facility as set forth in
Section 6.4 above; (20) any assignment, mortgage, sublease, transfer or pledge
of all or any part of this Agreement or all or any part of its interests herein
as prohibited by Section 8.2 below; (2.1) failure to pay all taxes, fees and
licenses as set forth in Sections 9.1 and 9.2 below, and any of the aforesaid
failures, breaches, violations or defaults shall continue for a period of thirty
(30) calendar days after written notice of the same shall have been given by
Lessor to Lessee, without being wholly cured, or

(c)  that certain Lease and Sublease Agreement dated as of the date hereof
between Penn Virginia Operating Co., LLC and Greymont Mining Corp. is terminated
pursuant to the terms thereof,

then in the case of any uncured events described in either of subparagraphs
(a) or (b), or in the event of the termination described in subparagraph (c),
Lessor may, at its option, terminate this Agreement, whereupon all of Lessee’s
rights hereunder and the leasehold estate hereby created shall immediately be
forfeited and terminated, and Lessor may avail itself of all remedies set forth
in this Agreement, and Lessor shall have the right at any time thereafter,
without further notice, demand or proceeding, to re-enter upon and take
possession of the Facility, and every part thereof, and be reinstated in its
possession to hold as if this Agreement had not been made and exclude Lessee
therefrom except for the purpose of performing any work required to be performed
by Lessee by any governmental authority. In such event, no further obligations
shall accrue against Lessee hereunder, but Lessee shall remain liable to Lessor
for all obligations which accrued prior to the effective date of such forfeiture
and termination.

Section 7.2—Waiver of Performance or Default. A failure of either party to
insist in any one or more instances upon strict

 

  Elk Ridge, Inc. (7/7/05)   16



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

performance of any covenants, terms or conditions imposed upon or assumed by
either party under this Agreement, or the failure of either party to exercise
any particular option or right granted by this Agreement, shall not be construed
as a waiver or relinquishment for the future performance of any such covenant,
term or condition, or as to the exercise of any such option or right. Moreover,
a waiver by either party of a default or breach hereunder shall not be deemed to
be a waiver of any subsequent default or breach, and any delay in asserting a
right shall not be deemed a waiver of such right. The preceding sentence shall
not be construed as a waiver of any applicable statute of limitations.

Section 7.3—Remedies. The rights and remedies of Lessor and Lessee as set forth
in this Agreement shall not be exclusive, but shall be taken and construed as
cumulative and in addition to any and all other rights and remedies accorded to
Lessor at law or equity.

Section 7.4—Condition of the Facility. Upon the termination, cancellation or
expiration of this Agreement, for any reason Lessee shall leave the Facility in
a normal working condition and in material compliance with all applicable
federal, state and local laws, regulations and ordinances, as well as the
Service Agreement or any agreement(s) between Lessor and CSXT or others for rail
trackage, so that either the ongoing operations at the Facility are not
interrupted or the ability to operate the Facility or return it to operation is
not impeded.

ARTICLE VIII—PROHIBITION AGAINST ASSIGNMENT, SUBCONTRACTING AND TRANSFER OF
OWNERSHIP

Section 8.1—Rights Personal to Lessee. This Agreement is personal to Lessee and
requires the exercise of Lessee’s own services, skills and judgment. The parties
acknowledge that the substitution of services, skills or judgment of any entity
other than Lessee is not acceptable performance by Lessee hereunder. Lessee
specifically agrees to perform all of its duties and obligations under this
Agreement alone without reliance upon any other person or entity.

Section 8.2—Prohibition Against Assignment, Subletting and Subcontracting.
Lessee shall not (a) assign, sublease, subcontract, mortgage, encumber or
otherwise transfer all or any part of this Agreement, or its interests
hereunder, (b) sublet any portion of the Facility or (c) delegate, subcontract
or otherwise transfer any or all of its obligations under this

 

  Elk Ridge, Inc. (7/7/05)   17



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Agreement, in each case without obtaining the prior written consent of Lessor,
which Lessor may grant or withhold in its sole discretion. For purposes of this
Agreement, any change in ownership of Lessee shall be considered an assignment
by Lessee. Lessor may, at any time, assign, mortgage, encumber, delegate,
subcontract or otherwise transfer all or any part of the Facility, this
Agreement or its rights or obligations hereunder. Lessee further covenants and
agrees that this Agreement and all or any part of the Facility shall not be
subject to an “equitable servitude” or any other incorporated property interest
for the benefit of a third party. Lessee further covenants and agrees that it
shall not create an equitable servitude upon the Facility by virtue of any
collective bargaining agreement, agreement of understanding, contract,
subcontract, license, sublease, assignment, employment practice, successorship
clause or any other contract with a third party which has no interest in the
Facility, but which would attempt to burden the Facility. Lessor shall have the
right, the provisions of Article VII to the contrary notwithstanding, at its
option, to terminate this Agreement immediately and forfeit the leasehold estate
without any further action by Lessor upon any attempt whatsoever to create an
equitable servitude against the Facility.

ARTICLE IX—CONTRIBUTIONS, TAXES, FEES AND LICENSES

Section 9.1—Taxes. Lessee shall pay all sales, use, excise, ad valorem, property
or similar taxes now or hereafter levied on the Facility and any supplies,
equipment and materials (including fuels) utilized or furnished as a result of
this Agreement. It is not intended that Lessee shall pay, or be required to pay,
any so-called income, profits, excise, occupational or privilege taxes levied or
assessed upon the income of Lessor.

Section 9.2—Fees and Licenses. Lessee shall pay all fees and expenses for any
permits, licenses, bonds and other agreements required for the performance of
work under this Agreement. Lessor shall not be responsible for any fines,
assessments or penalties imposed against Lessee as a result of Lessee’s failure
to comply with any laws, rules, regulations or other orders relating to any of
the permits, licenses, bonds or other agreements for the Facility, including,
without limitation, the Permits.

ARTICLE X—DISPUTE SETTLEMENT AND ARBITRATION

If at any time during the continuance of this Agreement, or any renewal thereof,
any dispute shall arise between Lessor and

 

  Elk Ridge, Inc. (7/7/05)   18



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Lessee under this Agreement or under any of the terms and provisions hereof
which cannot be agreed upon by the parties hereto, then such dispute shall be
referred to a board of arbitrators (the “Board”). The Board shall be composed of
one representative of Lessor and one representative of Lessee, to be selected by
Lessor and Lessee, respectively, and a third arbitrator who shall be chosen by
the two arbitrators herein provided for. Each arbitrator shall have at least ten
(10) years experience in the coal-mining and/or coal land management business.
In the event that the two arbitrators are unable to agree within ten (10) days
upon a third arbitrator, then the American Arbitration Association shall
designate a disinterested person to act as such arbitrator; and, in the event
that the Receiving Party (as defined below) should, for a period of ten
(10) days after receipt of an Arbitration Notice (as defined below), fail to
select and make known, in writing to the Notifying Party (as defined below) the
arbitrator selected by the Receiving Party, the Board shall be comprised of the
one sole arbitrator chosen by the Notifying Party. Either party (the “Notifying
Party”) may at any time serve upon the other (the “Receiving Party”) a notice
(an “Arbitration Notice”) setting forth the point or points upon which the
decision of said Board is desired. Within ten (10) days after the date of such
Arbitration Notice, the Receiving Party shall deliver a counter-notice to the
Notifying Party which shall identify the arbitrator chosen by the Receiving
Party and which may specify any additional points or differences arbitrable
hereunder upon which the Receiving Party may desire a decision. The Board shall
give ten (10) days written notice of the time and place of hearing to the
respective parties, and shall determine questions submitted to it for
arbitration and make its decision and award in writing. The decision and award
of a majority of the arbitrators (or the sole arbitrator as the case may be)
shall be final, conclusive and obligatory upon the said parties to this
Agreement and their successors and assigns, and without appeal, and each party
hereto agrees to abide by and comply with every such decision and award.
Judgment on the award of the Board may be entered and enforced by a court of
competent jurisdiction. The costs of each party in connection with any such
arbitration shall in the first instance be paid by such party but if such party
substantially prevails therein it shall be reimbursed therefor by the other
party, and the question of costs shall in each case be determined by the Board
when it renders its decision on the question or questions submitted to it.
Notwithstanding foregoing, the costs of arbitration in respect of the imposition
or adjustment of Monthly Minimum Rentals or Shipping Royalties shall be shared
equally by the parties hereto. Should the award of the Board declare that

 

  Elk Ridge, Inc. (7/7/05)   19



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

any violation hereof or default hereunder exists, it shall also provide the time
within which the party committing such default shall pay the award and cure the
breach which it decrees. Notwithstanding the requirement to arbitrate any
dispute, any party may apply to a court for interim measures such as
injunctions, attachments and conservation orders, which measures may be
immediately enforced by court order. Any decision with respect to such interim
measures shall promptly be referred to the Board for review and final decision.

ARTICLE XI—MISCELLANEOUS

Section 11.1—Force Majeure. In the event that any unforeseeable cause beyond the
control of and not resulting from the fault or negligence of the party affected
thereby, such as Acts of God, acts of the public enemy, insurrections, riots,
labor disputes, strikes, lockouts, fires, explosions, floods or unusual climatic
conditions, interruptions of transportation, embargoes, orders of acts of any
duly authorized civil, governmental or military authority or any other cause of
a like or similar nature (herein referred to as “force majeure”) wholly or
partly prevents a party from performing its obligations and responsibilities
hereunder (other than obligations of either party to pay or expend money for or
in connection with the performance of this Agreement), then if the party
affected by such force majeure gives to the other party written notice of the
extent and probable duration of such force majeure, the obligations and
responsibilities of the party giving such notice shall be suspended to the
extent made necessary by such force majeure and during its continuation,
provided that the cause of such force majeure is eliminated insofar as possible
with all reasonable dispatch. In the event any force majeure extends for beyond
three (3) months in any calendar year, then either party may terminate this
Agreement by providing written notice of such termination to the other party and
referencing this Section 11.1.

Section 11.2—Eminent Domain. If any part of the Facility shall be condemned,
taken by eminent domain proceedings or sold under threat of such proceedings to
any federal, state or local governmental or quasi-governmental body having the
power of eminent domain (“Condemning Authority”), then as to such portion of the
Facility, for the purpose of computing Lessor’s right to any awards, judgments,
payments or sales prices arising out of any such proceedings, Lessor shall, at a
minimum, be entitled to all proceeds or payments which are attributable to the
ownership of any and all rights to the Facility. Lessee shall not be entitled to
any part of any such awards, judgments, payments,

 

  Elk Ridge, Inc. (7/7/05)   20



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

sales prices and proceeds, and Lessee hereby assigns to Lessor any and all
interest it may have in such awards, judgments, payments, sales price and
proceeds to the extent attributable to ownership of the Facility. In addition,
Lessor shall be entitled to any other damages which it may sustain as a result
of such proceedings. Lessee may seek to recover from any such Condemning
Authority, independent of Lessor and not out of or from any such awards,
judgments, payments, sales prices and proceeds of Lessor, any damages, if any,
which it may have sustained as a result of such condemnation. This Agreement
shall continue in full force and effect as to the remaining portion of the
Facility in the event of only a partial condemnation.

Section 11.3—Notices. All notices or other communications or payments required
hereunder shall be mailed by certified mail with return receipt requested,
overnight, by U.S. mail or sent by reputable overnight courier service to the
parties at the addresses set forth below:

 

To Lessee:  

Elk Ridge, Inc.

P.O. Box 1349, 106 Fourth St.
Pikeville, Kentucky 41502

To Lessor:  

Loadout LLC

Suite 200, 2550 East Stone Drive Kingsport, Tennessee 37660

Section 11.4—Integration. This Agreement contains the entire understanding and
agreement of the parties with regard to the transactions contemplated hereunder,
and this Agreement supersedes all prior agreements, arrangements and
understandings between the I parties relating to the subject matter of this
Agreement.

Section 11.5—Modification. This Agreement shall not be modified, changed or
altered in whole or in part, except by written agreement signed by all parties
hereto or their respective successors in interests.

Section 11.6—Choice of Law. This Agreement, and any breach hereof, shall be
governed by and construed in accordance with the laws of the Commonwealth of
Kentucky.

Section 11.7—Headings. The headings appearing in this Agreement are for
convenience of reference only and shall not be considered or construed as
affecting in any way the meaning of the provisions of this Agreement.

 

  Elk Ridge, Inc. (7/7/05)   21



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Section 11.8—Counterparts. This Agreement may, for convenience, be executed in
several counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute one Agreement.

Section 11.9—Severability of Provisions. If any provision of this Agreement or
the application thereof to any person or circumstances shall to any extent be
held in any proceeding to be invalid or unenforceable, the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those in which it was held to be invalid or unenforceable, shall not
be affected thereby, and shall be valid and be enforced to the fullest extent
permitted by law, but only if and to the extent such enforcement would not
materially and adversely frustrate the parties’ essential objectives as
expressed herein.

Section 11.10—Inference. No inference shall be drawn in favor of or against any
party based on its participation in the drafting of this Agreement.

[Signature Page Follows]

 

  Elk Ridge, Inc. (7/7/05)   22



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

 

LOADOUT LLC, a Delaware limited liability company By:  

/s/ Stephen F. Looney

Name:   Stephen F. Looney Title:   Vice President - Virginia Operations ELK
RIDGE, INC., a Kentucky corporation By:  

/s/ Michael E. Lyons

Name:   Michael E. Lyons Title:   President

STATE OF TENNESSEE

COUNTY OF SULLIVAN

The foregoing instrument was acknowledged before me on this the 7th day of July,
2005, by Stephen F. Looney, Vice President-Virginia Operations, of Loadout LLC ,
a Delaware limited liability company, on behalf of the company.

 

My commission expires:   

3-27-06

  

/s/ Pamela P. Fields

   NOTARY PUBLIC

[SEAL]

STATE OF TENNESSEE

COUNTY OF SULLIVAN

The foregoing instrument was acknowledged before me on this the 7th day of July
2005, by Michael E. Lyons, President, of Elk Ridge, Inc., a Kentucky
corporation, on behalf of the corporation.

 

My commission expires:   

3-27-06

  

/s/ Pamela P. Fields

   NOTARY PUBLIC

[SEAL]

 

  Elk Ridge, Inc. (7/7/05)   23



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

EXHIBIT A

DESCRIPTION OF FACILITY

See attached

 

  Elk Ridge, Inc. (7/7/05)   24



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

EXHIBIT B

MAP SHOWING LOCATION OF FACILITY AND ASSOCIATED AREAS

See attached

 

  Elk Ridge, Inc. (7/7/05)   25



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

EXHIBIT C

COMPONENTS THAT LESSOR WILL WARRANTY FOR ONE (1) YEAR FROM

DATE OF EXECUTION OF THE AGREEMENT

See attached

See Section 2.1 of the Agreement for exception for Lessee’s negligence. Also
excepted from this warranty is replacement and repair of normal wear type items.

 

  Elk Ridge, Inc. (7/7/05)   26



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

EXHIBIT D

PERMITS TO BE TRANSFERRED TO LESSEE

See attached

 

  Elk Ridge, Inc. (7/7/05)   27



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

ELK RIDGE LEASE—EXHIBIT A

DESCRIPTION OF THE LEASED FACILITIES

The proposed facility consists of a truck scale and dump; a screen and crusher
system; raw coal storage and feed system; a coal preparation plant; a clean coal
storage and feed system; a stoker system with loadout; a batch weigh reclaim and
loadout system, and 47000’ of railroad track.

The truck scales as proposed will be a Shamrock 70’ set of scales with computer
controls for scaling trucks in and out of the facility. It will have a card
reader system to record light and loaded weights of the trucks. The system will
keep track of incoming coals by source, by company, by seam, by any other
parameter that we desire. The truck dump as proposed is a 75 -100 ton dump bin
with a 500 tph feeder underneath it that is wide enough (20’) to accommodate on
and off road haulage trucks in the 30 to 40 ton range. The dump will be made of
steel and set on a concrete foundation and attaché to a concrete retaining wall.
The electrical controls, lighting, and transformers will be attached and hung
above with remote starters.

The screen and crusher system will be mounted on a pad next to the truck dump
and will have the capability to crush the oversize product from the screen down
to washable sizes. The feeder from the truck dump will convey by 36” belt into
the screen where the oversize will be screened off into the crusher. A magnet
will be mounted on the beltline in front of the screen to remove tramp metal
from the screening and crushing process. All electrical controls, lighting, and
starters will be hard wired in with the truck dump system.

The raw coal storage system will consist of a single 15000 ton stockpile. Coal
will be fed into the stockpile by means of a 36”/500 tph beltline from the
screen and crusher location to the top a 65’ concrete stacking tube. A 10’
diameter tunnel will be constructed underneath the pile with a minimum of two
450 tph feeders to reclaim coal to the prep plant via another 35”/450 tph
beltline. All electrical controls, lighting, feeder marker lights, and starters
coming to the stockpile will be hard wired in with the truck dump system. All
electrical controls, lighting, reclaim feeders, reclaim belts, and starters
going to the prep plant will be hard wired in with the prep plant system.

The prep plant consists of three circuits, heavy media vessel, heavy media
cyclone, and classifying cyclones with spirals. All complementary equipment for
each circuit such as screens, sieve bends, magnetic rollers, sumps, pumps,
belts, thickeners, dryers, crushers, motor controls, plc circuitry, lighting,
and nuclear density gauges will be included to create a processing system rated
at 450 tons per hour. The prep plant will produce a 2 x 0 clean product and a
stoker product. Each will be sent to their respective stockpiles by 36”
beltlines.

The clean coal storage system will consist of a two 18000 ton stockpiles for the
2 x 0 product. Coal will be fed into the stockpile by means of a 36”/450 tph
beltline from the prep plant location to the top a 70’ concrete stacking tube. A
flop gate and head house arrangement will be used to send coal across a second
36” conveyor to a second stacking tube. A 10’ high by 12’ wide tunnel will be
constructed underneath the piles with a minimum of two 2500 tph



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

feeders per pile to reclaim coal to the loadout via a 60”/3500 tph beltline. All
electrical controls, lighting, storage belts, and starters going to the
stockpiles will be hard wired in with the prep plant system.

The stoker coal storage system will consist of a 30” beltline going to a single
8000 ton stockpile with no stacking tube. It will be ground storage overtop an
existing feeder and tunnel system that will be rehabilitated to handle the
stocker product. The stoker loadout is just a chute over the tracks that will be
capable of filling common cars. All electrical controls, lighting, storage
belts, and starters going to the stockpile will be hard wired in with the prep
plant system.

The batch weigh loadout system will consist of a new Kanawha Scales System
double batch type loadout capable of loading 3500 tons per hour. The system will
be plc controlled and be able to load each car within 50 pounds of its design
load. The system uses a 60” reclaim belt to feed a 160 ton surge hopper that
measures coal into a 60 ton weigh bin. The weigh bin discharges coal into the
rail car. All electrical controls, lighting, reclaim feeders, reclaim belts, and
starters going to the loadout will be hard wired in with the loadout system.

The loading and access railroad tracks are stated to be 47000’ in the CSX lease
and service agreement. The exact amount of track will be whatever Loadout LLC
obtains from CSX.



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

LOGO [g80176ex10_35.jpg]



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

ELK RIDGE LEASE—EXHIBIT C

EQUIPMENT LIST FOR HUFF BRANCH LOADOUT AND PLANT

Since this list will be made in advance, note that used equipment will be
warranted by Loadout LLC for 1 year, however new and rebuilt purchased equipment
will be warranted by the manufacturer or rebuilder.

 

  1. Truck dump 100 ton, with feeder, screen, and crusher

 

  2. Raw coal beltline to stacking tube, magnet, head house, flop gate

 

  3. Raw coal stockpile , stacking tube, tunnel with two hoppers and 500 tph
feeders

 

  4. Plant reclaim beltline into plant with belt scale

 

  5. 450 tph preparation plant (two designs see flowsheets)

 

  6. Stoker belt to stockpile

 

  7. Clean coal beltline to head house on clean coal stockpile stacking tube

 

  8. Refuse belt link and bypass

 

  9. Thickener 70’ diameter

 

  10. Various pumps and water/slurry system

 

  11. Clean coal stacking tubes (2) with tunnel and four feeders 3500 tph

 

  12. Reclaim belt 60” to loadout with sampler and analyzer 3500 tph

 

  13. KSS double batch loadout

 

  14. Stocker Loadout

 

  15. Freeze proof system

 

  16. Half mile of 12470 line and transformers for truck dump, plant, loadout

 

  17. 3.5 miles of rail siding below loadout and 2 miles of siding at loadout

 

  18. Rescreen belt and building



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

ELK RIDGE LEASE—EXHIBIT D

Listing of the Kentucky surface reclamation permits to be transferred:

 

REF #

  

KY DSMRE #

   Bonded Acres    Bond Amount 4.    860-8011-Big Branch Impoundment         
Increment No. 3    74.55 ac.    $ 198,300.00    Increment No. 4    17.3 ac.    $
51,900.00                       $ 250,200.00 5.    860-0360-Plant Site and
Contour          Increment No. 1    15.0 ac.    $ 18,000.00    Increment No. 2
   47.6 ac.      115,300.00    Increment No. 3    46.2 ac.      106,300.00   
Increment No. 4    8.70 ac.      8,000.00    Increment No. 5    21.5 ac.     
9,200.00    Increment No. 6    13.2 ac.      19,600.00    Increment No. 7   
7.00 ac.      18,700.00    Increment No. 8    30.2 ac.      133,300.00   
Increment No. 9    10.3 ac.      26,000.00    Increment No. 10    13.1 ac.    $
5,300.00                       $ 459,700.00



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

FIRST AMENDMENT TO COAL FACILITY LEASE AND OPERATING

AGREEMENT

(Facility Lease)

This First Amendment to Coal Facility Lease and Operating Agreement (this “First
Amendment”) made and entered into this 11th day of November, 2005, by and
between LOADOUT LLC, a Delaware limited liability company (“Lessor”), and ELK
RIDGE, INC., a Kentucky corporation (“Lessee”).

RECITALS

A. Lessor and Lessee have entered into that certain Coal Facility Lease and
Operating Agreement dated July 7, 2005 (the “Original Agreement”).

B. Lessor and Lessee have agreed to amend certain provisions of the Original
Agreement as set forth herein.

WITNESSETH:

NOW, THEREFORE, for and in consideration of the foregoing recitals and the
mutual agreements contained in this Amendment, the parties agree as follows:

1. Term. Section 1.3 is amended by deleting the first sentence and inserting the
following in its place:

“This Agreement will take effect as of July 7, 2005, and shall continue for an
initial period of eleven (11) years (the “Initial Term”). If Lessee is in
compliance with all terms and conditions of this Agreement and Lessee, together
with any of its owners or other affiliated entities, is in compliance with all
terms and conditions of any additional lease or other agreement in effect with
Lessor at the time of the expiration of the Initial Term, then Lessee may renew
this Agreement, subject to the same terms and conditions herein stated, for an
additional five (5) year term by giving Lessor written notice of Lessee’s
intention to renew this Agreement at least three (3) months prior to expiration
of the Initial Term.

The “Remainder Term” shall commence at the end of the Initial Term, or any
extended term, as applicable, and shall continue until



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

Lessee shall have fully complied with all of its reclamation, environmental, and
other obligations hereunder. During the Remainder Term, Lessee shall continue to
comply with the terms hereof, although Lessee shall have no rights to handle,
prepare, store, blend, load or ship coal on the Leased Premises. Lessee shall
pay to Lessor as rental during the Remainder Term the sum of [        *        ]
per year, payable on the first day of each year, until all permits are released
and this Agreement is terminated.”

2. Minimum Rental and Shipment Royalty. Section 3.1 is by deleting subsection a.
in its entirety and inserting the following in its place:

“a. During the term of this Agreement, on or before the 25th day of each month,
on account of the previous month, Lessee shall pay to Lessor by wire transfer of
immediately available federal funds to such account as Lessor may designate, or
to such other account or by such other method as Lessor may from time to time
designate, the greater of (i) a shipment royalty (a “Shipment Royalty”) equal to
(x) [            *            ] per ton on each and every ton of coal owned by
[            *            ] shipped through the Facility in accordance with the
Throughput Agreement dated as of the date hereof between
[            *            ] and Lessee during the previous month
[            *            ] plus (y) [            *            ] per ton on each
and every ton of Affiliate Coal and Adverse Coal (other than
[            *            ] shipped through the Facility during the previous
month until Lessee has shipped [            *            ] tons through the
Facility during the Operating Year of which the previous month was a part (the
“Relevant Year”) plus (z) [            *            ] per ton on each and every
ton of Affiliate Coal and Adverse Coal (other than [            *            ]
shipped through the Facility during the previous month after Lessee has shipped
[            *            ] tons through the Facility during the Relevant Year
or (ii) a monthly minimum rental equal to [            *            ] (the
“Monthly Minimum Rental”). The Monthly Minimum Rental shall be first due and
payable on the 25th day of the fourth month, following the commencement of the
first Operating Year. An “Operating “Year” shall be a period of twelve
(12) months, and the first Operating Year shall commence on the operational date
of the Facility.”

3. Indemnification. Section 5.1(a) is amended by inserting the following
sentence at the end of the subsection:



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

“Notwithstanding anything herein to the contrary, Lessee shall have no indemnity
obligation for any Damages caused by any act or omission of Lessor or its
affiliated companies and assigns and lessees.”

4. No Consequential Damages. Section 5.1 is amended by inserting a
new-subsection at the end of the Section that reads as follows:

“Notwithstanding anything herein to the contrary, neither party shall be liable
under this Agreement for indirect, consequential or punitive damages arising out
of the breach or non-performance of this Agreement (except to the extent that
such damages are required to be paid to a third party and are the subject of an
indemnification claim under this Agreement).”

5. Legal Capacity. Section 6.2 is amended by inserting “or limited liability
company” after “corporation” and by deleting “Commonwealth of Kentucky” and
inserting “state of organization” in its place.

6. Default. Section 7.1(b)(18) is amended by inserting “or limited
liability-company” after “corporation”.

7. Assignment. Section 8.2 is amended inserting the following at the end of the
paragraph:

“Notwithstanding anything herein to the contrary, (i) Lessee may assign or
transfer all or any part of this Agreement, sublease all or any part of the
Facility, or delegate, subcontract or transfer all or any of its obligations
under this Agreement to any direct or indirect wholly-owned subsidiary of
International Coal Group, Inc., ICG, Inc. or ICG, LLC (an “ICG Affiliate”),
without consent of Lessor; and (ii) no transfer of ownership of Lessee to an ICG
Affiliate, no transfer of ownership in a publicly traded entity that directly or
indirectly controls Lessee, and no issuance of publicly traded stock by Lessee
or any entity that directly or indirectly controls Lessee shall be considered an
assignment hereunder. Notwithstanding any assignment, sublease, mortgage,
encumbrance, transfer, delegation, subcontract or other substitution of the
parties to this Agreement by operation of law or proceedings in equity or
bankruptcy, Lessee shall remain liable for the performance of each and every one
of



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

Lessee’s obligations hereunder, including without limitation, the payment of
Monthly Minimum Rentals and Shipment Royalties.”

8. Lessee Financings. Section 8.2 is further amended by adding a paragraph at
the end of the Section that reads as follows:

“Upon the request of Lessee, Lessor shall reasonably cooperate with Lessee and
any financing provider to Lessee to enter into consent agreement acceptable to
Lessor allowing Lessee to grant a leasehold mortgage on the Leased Premises to
such financing provider.”

9. Force Majeure. Section 11.1 is amended, by deleting the last sentence and
inserting the following in its place:

“In the event any force majeure extends beyond six (6) months in any calendar
year, then either party may terminate this Agreement by providing written notice
of such termination to the other party and referencing this Section 11.1.”

10. Notices. Section 11.3 is amended by inserting the following sentence at the
end of the Section:

“Either party may change its address from time to time by giving notice to the
other party in the manner set forth in this Section.”

11. Capacity and Thickener. Exhibits A and C are amended by deleting “450 tph”
every place it appears and inserting “650 tph rate capacity” in its place.
Exhibit C is amended by deleting “9. Thickener 70’ diameter” and inserting “9.
Thickener 75’ diameter in its place.

12. Effect of Amendment. Except as specifically amended hereby, the terms of the
Original Agreement shall remain in full force and effect, and, from and after
the date hereof, all references to the “Agreement” shall mean the Original
Agreement as amended, hereby.

(The rest of this page is intentionally left blank.)



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

IN WITNESS WHEREOF, Lessor and Lessee have executed this First Amendment as of
the day and year first above written.

 

LESSOR:

 

LOADOUT LLC

By:  

/s/ Stephen F. Looney

Name:   Stephen F. Looney Title:   Vice President Virginia Operations

LESSEE:

 

ELK RIDGE, INC.

By:  

/s/ Michael E. Lyons

Name:   Michael E. Lyons Title:   President

COMMONWEALTH OF KENTUCKY

COUNTY OF PIKE

The foregoing instrument was acknowledged before me this 11th day of November,
2005, by Stephen F. Looney, Vice President-Virginia Operations, of Loadout LLC,
a Delaware limited liability company, on behalf of the company.

 

My Commission expires:   

10/19/2007

  

 

/s/ Andrew Daune Thacher

   NOTARY PUBLIC

[SEAL]

COMMONWEALTH OF KENTUCKY

COUNTY OF PIKE

The foregoing instrument was acknowledged before me this the 11th day of
November, 2005, by Michael E. Lyons, President, of Elk Ridge, Inc., a Kentucky
corporation, on behalf of the corporation.

 

My Commission expires:   

10/19/2007

  

 

/s/ Andrew Daune Thacher

   NOTARY PUBLIC

[SEAL]



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

ASSIGNMENT AND ASSUMPTION AGREEMENT

(Facility Lease)

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into effective as of November 11, 2005, by and between ELK RIDGE, INC., a
Kentucky corporation (“Elk Ridge”), and ICG KNOTT COUNTY, LLC, a Delaware
limited liability company (“ICG”).

R E C I T A L S:

A. ICG and Elk Ridge have entered into an Asset Purchase Agreement dated
November 11, 2005 (the “Purchase Agreement”), pursuant to which Elk Ridge and
Greymont Mining Corp. (“Greymont”) have agreed to sell to ICG, and ICG has
agreed to purchase from Elk Ridge and Greymont, the Acquired Assets.

B. By the Purchase Agreement, Elk Ridge has agreed to assign to ICG all of Elk
Ridge’s right, title and interest in, to and under that certain Coal Facility
Lease and Operating Agreement dated July 7, 2005, between Loadout LLC, as
lessor, and Elk Ridge, as lessee, as amended (the “Facility Lease”).

C. As partial consideration for the Acquired Assets, ICG has agreed to assume
and perform the Facility Lease.

W I T N E S S E T H:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby promise and agree as
follows:

1. All capitalized terms used in this Agreement and not otherwise defined herein
shall have the meaning given such terms in the Purchase Agreement.

2. Elk Ridge hereby assigns and transfers to ICG all of Elk Ridge’s right, title
and interest in, to and under the Facility Lease.

3. ICG hereby (i) accepts the assignment of the Facility Lease, and (ii) agrees
to pay, assume, perform and fully and timely discharge, in accordance with their
terms, all of Elk Ridge’s obligations under the Facility Lease arising and
accruing after the date of this Agreement. Except for Elk Ridge’s obligations
under the Facility Lease, ICG assumes no other debt, liability or obligation of
Elk Ridge and it is expressly understood and agreed that such non-assumed debts,
obligations and liabilities shall remain the obligations of Elk Ridge.

4. The provisions of this Agreement are subject, in all respects, to the terms
and conditions of the Purchase Agreement including, without limitation, the
indemnification provisions thereof.



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

5. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

6. This Agreement and all questions arising in connection herewith shall be
governed by and construed in accordance with the laws of the Commonwealth of
Kentucky.

7. This Agreement may be executed in counterparts, each of which shall be deemed
an original but all of which taken together shall constitute but one and the
same document.

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their thereinto duly authorized officers effective as of the time, day, month
and year first above written.

 

ELK RIDGE, INC. By:  

/s/ Michael E. Lyons

Name:   Michael E. Lyons Title:   President ICG KNOTT COUNTY, LLC By:  

/s/ Verlin Robinson

Name:   Verlin Robinson Title:   President

 

2



--------------------------------------------------------------------------------

     

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

Resource

PENN VIRGINIA OPERATING CO., LLC

February 12, 2007

Mr. Charles Snavely

Vice President, Planning & Acquisitions

International Coal Group

300 Corporate Centre Drive

Scott Depot, WV 25560

 

RE: Reduction on direct-ship tonnage

Dear Charles:

In response to your written request dated December 01, 2006 and follow up letter
dated January 10th 2007, we have reviewed your accounting controls which will be
utilized in monitoring the direct-ship tonnage you propose to process through
the Raven facility and are satisfied that these controls will allow an accurate
account of the tons being direct shipped. Therefore, Penn Virginia will grant
the reduction in through put royalty to [        *        ] per ton on the
foreign direct ship tonnage provided the total in any month does not exceed
[        *        ] of the tonnage shipped from Penn Virginia Reserves.

Please signify your acceptance of the above terms and conditions by signing and
returning the original of this letter to me.

 

Sincerely,

/s/ Stephen F. Looney

Stephen F. Looney Vice President – Virginia Operations

International Coal Group, Inc.

 

 

By:  

/s/ Charles Snavely

Its:   Vice President

2550 East Stone Drive, Suite 200 Ÿ Kingsport, TN 37660 Ÿ Phone (423) 723-0200 Ÿ
Fax (423) 723-0210